Citation Nr: 1412065	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-48 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for painful menstrual cramps, also claimed as a total abdominal hysterectomy. 

3.  Entitlement to service connection for residuals of a total abdominal hysterectomy, previously claimed as painful menstrual cramps. 



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system includes a hearing transcript from a February 2014 Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.


FINDINGS OF FACT

1.  During her February 2014 Board hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the claim of entitlement to service connection for a foot disability is requested.

2.  In a January 1997 rating decision, the RO denied entitlement to service connection for painful menstrual cramps based on the determination that although the Veteran was seen multiple times in service for complaints of functional menstrual cramps, no gynecological pathology was identified; after the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

3.  New evidence received since the final January 1997 rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's total abdominal hysterectomy is shown to be related to her military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a foot disability, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

2.  The January 1997 rating decision, which denied the claim of service connection for painful menstrual cramps, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

3.  The additional evidence received since the final January 1997 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for residuals of a total abdominal hysterectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2014 Board hearing, the appellant withdrew the appeal of entitlement to service connection for a foot disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Petition to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in January 1997, whereby the RO denied service connection for painful menstrual cramps, the evidence consisted of the Veteran's service treatment records.  The Veteran's service treatment records revealed that the Veteran was seen multiple times in service for complaints of functional menstrual cramps and dysmenorrhea related to her menstrual cycle.

The RO issued a rating decision in January 1997 denying service connection for painful menstrual cramps.  The Veteran was notified of the January 1997 rating decision and of her appellate rights.  The Veteran did not submit a notice of disagreement with the January 1997 rating decision within a year of issuance, and no further additional evidence was received before the appeal period expired.  As such, the January 1997 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in January 1997 includes private medical records from Wellstar Cobb Hospital dated from October 1998 to February 2004, a February 2008 evaluation from the Atlanta Medical Evaluation Center, and various articles regarding uterine fibroids and birth control.  The private medical records showed that the Veteran underwent a total abdominal hysterectomy in January 1999 due to a leiomyomatous uterus and abnormal uterine bleeding.  These records also showed that the Veteran underwent surgery in 2004 to remove bilateral ovarian remnants due to severe pelvic and abdominal adhesions.  In the February 2008 evaluation from the Atlanta Medical Evaluation Center, Dr. D.B. opined that given the Veteran's medical history, it is a reasonable conclusion that she suffered the disability of loss of her reproductive organs and reproductive ability, due to the undiagnosed fibroid tumors which apparently worsened during her time in the military.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in January 1997, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for painful menstrual cramps, also claimed as a total abdominal hysterectomy.  

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


The Veteran seeks service connection for residuals of a total abdominal hysterectomy, also claimed as painful menstrual cramps.  She contends she had multiple gynecological problems during service, which ultimately required a total abdominal hysterectomy.  

According to the service treatment records, the Veteran had a history of recurrent gynecological symptoms.  In her November 1983 entrance examination, she had a pap smear and her uterus was listed as normal.  She reported that she started on Ortho-Novum birth control pills at this time, which she took until approximately 1986.  In a January 1984 treatment note, the Veteran complained of abdominal cramps.  Her birth control prescription was refilled.  In a November 1984 treatment note, the Veteran complained of cramps and tenderness in her abdomen near the umbilicus region.  She was diagnosed with dysmenorrhea.  In a March 1986 treatment note, the Veteran's uterus was noted to be displaced rearward and the diagnosis was again dysmenorrhea.  The Veteran reported that significantly, after this diagnosis, the pain began to change and she visited sick call more frequently.  

In a September 1986 treatment note, the Veteran complained of nausea, tenderness across the abdomen and lower back, and moderate tenderness to palpation near the lower periumbilical.  During an annual physical in December 1986, it was noted that the Veteran's uterus was in the midplane position.  In an August 1987 treatment note, the Veteran informed the physician that she was experiencing a different, more severe type of pain from her menstrual cramps than she had ever experienced.  She was diagnosed with viral gastroenteritis sumperimposed on dysmenorrhea.  In a February 1989 treatment note, the Veteran complained of severe menstrual cramps.  She noted that her menstrual cycle had started four days early and this was the second month in a row where she had less bleeding, but more severe pain.  

In a January 1991 treatment note, the Veteran complained of severe menstrual cramping.  She was again placed on birth control.  In February 1991, the Veteran complained of frequent urination and a clear discharge.  In February 1992, the Veteran's birth control prescription was continued.  During her annual examination, the uterine position was noted.  At a subsequent annual examination in March 1993, it was noted that her uterus was retroverted and her prescription for birth control was continued.  In November 1994, the Veteran complained of severe cramps.  She was diagnosed with hemorrhagic cystitis.  In July 1995, her birth control prescription was again continued and refilled.  In March 1996, the Veteran was separated on a physical evaluation board for a bilateral knee condition.  She indicated that she did not receive a complete separation examination due to the physical evaluation board for her knees.

Post-service treatment records in October 1997 show a diagnosis of contoured abdomen.  In November 1997, the Veteran was diagnosed with menstrual irregularities.  An October 1998 sonogram revealed that the overall size of the Veteran's uterus was impossible to measure due to the uterus being too large for the ultrasound probes.  The Veteran's discharge diagnosis was fibroid uterus with abnormal uterine bleeding and anemia.  In 1999, the Veteran underwent a total abdominal hysterectomy due to her uterine fibroids.  In 2004, the Veteran underwent surgery to remove bilateral ovarian remnants due to severe pelvic and abdominal adhesions.

In a February 2008 evaluation, D.B., M.D., wrote that there appears to be some support for the Veteran's claims of having undiagnosed fibroid tumors during her military career given her diagnosis of a retroverted uterus as due to her symptoms of dysmenorrhea and premenstrual pelvic abdominal cramps, severe menstrual bleeding with clotting, anemia and unexplained weight gain.  Dr. D.B. explained that medical research shows that a retroverted uterus could be caused by fibroid tumors, among other conditions, such as abdominal surgery, adhesions, endometriosis, pelvic inflammatory disease, and congenital development.  She noted, however, that none of these conditions had been diagnosed in the Veteran at that time.  Dr. D.B. further indicated that the Veteran's belief that her fibroid tumors worsened due to oral contraceptive use is also highly plausible.  She explained that fibroid tumors can normally be very slow-growing.  Thus, it is more likely than not that the estrogen given in the form of an oral contraceptive contributed to the increase in the size of the tumors since research suggests the growth of tumors is tied to estrogen.  Dr. D.B. opined that given these events, it is a reasonable conclusion that the Veteran suffered from the disability of the loss of her reproductive organs and reproductive ability due to the undiagnosed fibroid tumors, which apparently worsened during her time in the military.  This opinion supports the Veteran's claim.

The Board finds that service connection is warranted.  Here, the Board believes that the Veteran provided credible testimony at the Travel Board hearing regarding the progression of her symptoms in service.  Furthermore, the 2008 private medical opinion, which essentially concluded that the Veteran's total abdominal hysterectomy due to uterine fibroids was related to the symptoms which either began in service or worsened during service, is consistent with the history noted within the service treatment records and was rendered by a competent medical professional.  As noted above, the Veteran's uterus was listed as normal on her 1983 entrance examination.  She was treated on many occasions during service for gynecological issues, including dysmenorrhea and premenstrual pelvic abdominal cramps, retroverted uterus, and unexplained weight gain.  A total abdominal hysterectomy was performed in 1999, due to the existence of uterine fibroids, approximately two years and 10 months after the Veteran was discharged from active duty.  Therefore, resolving all reasonable doubt in her favor, the Board finds that the Veteran's total abdominal hysterectomy is as likely as not related to her in-service gynecological complaints and treatment.  Accordingly, service connection for residuals of a total abdominal hysterectomy, also claimed as painful menstrual cramps, is warranted.  


ORDER

The appeal of entitlement to service connection for a foot disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for painful menstrual cramps, also claimed as a total abdominal hysterectomy, is reopened.

Entitlement to service connection for residuals of a total abdominal hysterectomy, also claimed as painful menstrual cramps, is granted.    




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


